Title: From Alexander Hamilton to Rufus King, 24 April [1796]
From: Hamilton, Alexander
To: King, Rufus


[New York] April 24 [1796]
Dr. Sir
I return you a certain draft, with a little substitute for the close of it proposed by Mr. J—— with an eye to your suggestion.
Our Petition went yesterday by express. It had more than 3200 signers which is within about 300 of the highest poll we ever had in this City on both sides, at the most controverted election. Nothing can more clearly demonstrate our unanimity & I feel no doubt of equal or greater unanimity throughout the state.
The Meeting men have not dared to publish the names of this Committee, because it imprudently contained a considerable proportion of persons hostile to its object—several of them actually on our Petition. You see by this their embarrassment & their weakness.
Yrs.
A H
